—In a proceeding pursuant to Family Court Act article 10, the Commissioner of Social Services of the City of New York and the Law Guardian for the children separately appeal from so much of a dispositional order of the Family Court, Queens County (Gage, J.), dated December 8, 1995, as directed that the three subject children be returned to the respondents Juan T. and Denise L. The appellants’ respective notices of appeal from three orders of the same court, all dated November 16, 1995, are deemed premature notices of appeal from the dispositional order dated December 8, 1995.
Ordered that the order dated December 8, 1995, is reversed insofar as appealed from, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Queens County, for further proceedings.
On the facts presented, that portion of the Family Court’s order which directed the return of the subject children to the parents on a trial basis was not in their best interests (see, Matter of Brooklyn Socy. for Prevention of Cruelty to Children v Neustein, 150 AD2d 773). We note that further proceedings concerning the custody of the children have already been directed by the Family Court.
Rosenblatt, J. P., Ritter, Pizzuto and Hart, JJ., concur.